COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





DONNA J. BROWN,

                                    Appellant,
v.

HOBBY LOBBY STORES, INC.,

                                    Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00001-CV

Appeal from the

Country Court at Law No. 3

of El Paso County, Texas 

(TC# 2007-5320) 



 

 

 




MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Tex.R.App.P.
42.1(a)(1), and having considered the motion we conclude it should be granted as to the
dismissal request.  However, Appellant also requests that this Court assess costs against the
incurring party.  Texas Rule of Appellate Procedure 42.1(d) permits this Court to assess costs
agsinst the incurring party only pursuant to an agreement between the parties.  See Tex.R.App.P.
42.1(d)(stating that “[a]bsent agreement of the parties, the court will tax costs against the
appellant.”).  As the motion does not indicate the parties have agreed otherwise, we must tax
costs against Appellant.  Tex.R.App.P. 42.1(d).  Therefore, we GRANT Appellant’s motion to
dismiss, and DENY Appellant’s motion to share costs.  The appeal is dismissed and costs will be
taxed against Appellant.



February 25, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.